Citation Nr: 0506117	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  96-03 677	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
pansinusitis.

2.  Entitlement to a compensable rating for service-connected 
laryngitis.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
November 1957.  

The claims for entitlement to compensable ratings for 
pansinusitis and laryngitis come before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied 
compensable ratings for these service- connected conditions.  
A Notice of Disagreement was received in September 1995.  A 
Statement of the Case was issued in December 1995, and a 
timely substantive appeal was received later that same month.  

The claim for entitlement to service connection for a 
psychiatric disorder comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating 
decision.  A Notice of Disagreement was received in September 
2003.  A Statement of the Case was issued in June 2004, and a 
timely substantive appeal was received in August 2004.  

The issues of entitlement to compensable ratings for 
pansinusitis and laryngitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is diagnosed to have depression, not 
otherwise specified.

2.  The veteran's depression is neither the result of nor 
aggravated by his service-connected gastrointestinal 
disorder.

3.  The veteran's current psychiatric disorder is not related 
to his military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder is not proximately caused 
or aggravated by his service-connected gastrointestinal 
disorder, nor was it incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in February 2003, 
prior to the initial AOJ decision in August 2003.  Subsequent 
VCAA notice was sent to the veteran in October 2003.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case also 
notified the veteran of the information and evidence needed 
to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  Related 
VA treatment records are in the file from the San Juan VA 
Medical Center.  The veteran has not indicated he has 
received private medical treatment for his psychiatric 
disorder.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided a VA examination in April 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the report of the VA 
examination conducted in April 2003; and VA treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

The veteran claims that his psychiatric disorder is secondary 
to his service-connected gastrointestinal disorder.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A review of the VA treatment records finds only brief 
references to anxiety or depression starting in September 
2001.  In September 2003, however, a psychiatric consultation 
was accomplished.  At this psychiatric consultation, the 
veteran advised that he has Hepatitis C, discovered in 2000, 
and that he had blood transfusions due to stomach surgery in 
1969, 1977 and 1995.  He reported having been taken to the 
emergency room on several occasions during that year due to 
generalized pain, anxiety and crying episodes with no 
apparent cause.  He reported hearing voices calling his name 
and seeing ill-defined figures and/or people he used to know 
and who are already dead.  The examiner diagnosed the veteran 
to have depression, not otherwise specified.  The examiner 
did not express an opinion as to the etiology of the 
veteran's depression.

The veteran was provided a VA psychiatric examination in 
April 2003.  The examiner noted that he reviewed the claims 
folder before the exam and then interviewed the veteran 
alone.  The veteran reported that he had received no 
psychiatric treatment before, but he was prescribed 
medication for anxiety on one occasion in the last year by 
his primary care physician at the VA Medical Center in Ponce.  
After recording the veteran's history and examining him, the 
veteran was diagnosed to have a depressive disorder, not 
otherwise specified.  As to the etiology of the veteran's 
depression, the examiner opined that his depressive disorder 
was precipitated by the death of his 14-year-old son 3 years 
before, and that it is not related to his postoperative 
stomach injury. 

After reviewing all the evidence and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's current psychiatric disorder is not proximately due 
to or the result of his service-connected gastrointestinal 
disorder.  The only opinion as to the etiology of the 
veteran's psychiatric disorder is from the April 2003 VA 
examiner, who opined that his psychiatric disorder was not 
related to his service-connected gastrointestinal disorder 
but rather to the death of his son (who died in February 
1999).  The Board notes that the VA treatment records do not 
start mentioning depression and anxiety until after death of 
the veteran's son.  (The first reference seen was September 
2001.)  Also, he did not claim service connection for a 
psychiatric disorder until September 2000, although he has 
been service connected for gastrointestinal problems since 
1958.  

Additionally, the Board finds that the veteran's psychiatric 
disorder has not been aggravated by his service-connected 
gastrointestinal disorder.  There is no medical evidence to 
support a finding of aggravation.  

The Board acknowledges the veteran's sincere belief that his 
psychiatric disorder is related to his service-connected 
gastrointestinal disorder.  The Board, however, must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board 
finds no competent and persuasive evidence to support a 
finding that the veteran's psychiatric disorder is related to 
his service-connected gastrointestinal disorder.   

Alternative, the Board will consider whether the veteran is 
entitled to service connection on a direct basis.  Service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board reviewed the veteran's service medical records and 
found no reference to complaints of or treatment for any 
psychiatric condition.  The earliest diagnosis is many years 
after service, and there is no competent evidence linking it 
to service.  The Board, therefore, finds that the veteran's 
psychiatric disorder was not incurred in his military 
service.

For the foregoing reasons, the Board finds that the veteran 
is not entitled to service connection for his psychiatric 
disorder.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims for compensable 
ratings for pansinusitis and laryngitis.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The veteran claims that VA has treated him for his 
pansinusitis and laryngitis.  Specifically, the veteran 
claims that he has multiple episodes of sinusitis a year and 
hoarseness, inflammation and mucous of his throat that have 
required treatment.  Although there are VA treatment records 
in the veteran's claim file, the Board finds that these 
records to be incomplete.  There are inconsistencies in the 
records, e.g., diagnostic-testing reports but no treatment 
records, that the Board believes indicates a lack of records.  
Also, it appears that the veteran has provided the majority 
of the VA treatment records in the file rather than received 
at the request of the RO, and so there are large gaps in time 
between records.  

VA treatment records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is 
necessary that, given the veteran's contentions, all VA 
treatment records be obtained in order to fairly evaluate the 
veteran's claims for compensable ratings for pansinusitis and 
laryngitis.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See 38 C.F.R. § 3.327(a).  The last 
formal VA examination to address the veteran's pansinusitis 
and laryngitis was conducted in March 2002.  Given that the 
exam is already almost three years old, the Board believes 
another VA examination is in order, subsequent to all other 
development required, to ascertain the current condition of 
the veteran's pansinusitis and laryngitis.  In addition, the 
Board notes that the March 2002 examination was not 
sufficient to rate the veteran's pansinusitis and laryngitis 
because it failed to specifically address the rating criteria 
for these conditions.  

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  Obtain the veteran's medical records from 
the VA medical facilities in San Juan and 
Ponce, Puerto Rico, for treatment for 
complaints related to sinusitis and laryngitis 
from July 1993 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for the appropriate VA examination(s).  The 
claims file should be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted if necessary to ascertain the 
severity of the veteran's service-connected 
pansinusitis and laryngitis.  

With regard to the veteran's sinuses, the 
examiner should indicate whether the veteran 
has episodes of sinusitis that require bed 
rest and treatment by a physician; if so, the 
examiner should indicate how often those 
episodes occur and whether prolonged 
antibiotic treatment (lasting four to six 
weeks) is required.  The examiner should also 
describe the frequency and duration of non-
incapacitating episodes of sinusitis, and 
indicate whether such episodes are 
characterized by headaches, pain, and/or 
purulent discharge or crusting.   

With regard to his laryngitis, the examiner 
should indicate whether there is hoarseness 
with thickening, nodules or inflammation of 
cords, polyps, sub mucous infiltration, mucous 
membrane, or pre-malignant changes.  

4.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	
	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


